731 N.W.2d 406 (2007)
Amyruth L. COOPER, by her Next Friend, Sharon L. STROZEWSKI, and Loralee A. Cooper, by her Next Friend, Sharon L. Strozewski, Plaintiffs-Appellants,
v.
AUTO CLUB INSURANCE ASSOCIATION, Defendant-Appellee.
Docket No. 132792. COA No. 261736.
Supreme Court of Michigan.
May 23, 2007.
On order of the Court, the application for leave to appeal the November 21, 2006 *407 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall address whether the plaintiffs' common law cause of action for fraud is subject to the one-year-back rule of MCL 500.3145(1).